DETAILED ACTION
This action is responsive to the Applicant’s response filed 9/11/14.
As indicated in Applicant’s response, claims 1-18 have been cancelled, and claims 19-30 added.  Claims 19-30 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19, 23, 27 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,878,134 (hereinafter ‘134), in view of Pope et al, USPubN: 2012/0296998 (herein Pope) and Parker et al, GB_2539428A, “Data Processing Apparatus and Method with Ownership Table”, 12-21-2016, 59 pgs (herein Parker).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 19					‘134 claim 1
An apparatus comprising: a processor coupled to a memory; one or more input/output (I/O) devices; and 
an I/O subsystem
A compute device for secure input/output comprising:
 a processor; a memory; a trusted execution
 environment (TEE); one or more input/output (I/O) 
devices; and an I/O subsystem
a memory ownership table (MOT) programmed by the a
trusted execution environment ( TEE)
a memory ownership table (MOT) programmed by the 
TEE
an I/O subsystem to allow processing of a transaction that includes a direct memory access transaction 
an I/O subsystem including a device memory access 
table (DMAT) to establish bindings between the TEE and one or more I/O devices


‘134 claim 1 does not recite “I/O subsystem to access a memory ownership table (MOT) to determine whether a host physical address (HPA) exists in the MOT, and allow in response to the HPA existing in the MOT, processing of a transaction, wherein the transaction includes a direct memory access transaction”
I/O subsystem as recited in ‘134 includes a DMAT programmed for use by the TEE to establish bindings between the trusted environment and the one or more I/O devices that the TEE trusts, where the memory ownership table ( MOT) is being used when a memory page is allocated to the TEE
Hence, it is recognized that determining whether a physical address related to allocating memory for an I/O access trusted by the TEE would use settings of a MOT or a DMAT as each is being programmed by the TEE to establish trusted bindings or page allocation.
Pope discloses relationship between physical start address and ownership level to allocate a particular length of memory indexed for a buffer size (see Buffer Table, Fig. 30), using a “Accept” mechanism in the OS that processes a descriptors table as well as ownership bits (para 0026, 0092) for each descriptor to assign to a application or network API request; including use of ownership table for authorizing a process (e.g. device driver) to use a buffer (para 0166-0169), as ownership data passed to the NW interface can be trusted (para 0175) where access of the permitted buffer range is being given to the requestind driver or a DMA (para 0177) can be selected for a given requestor.  Hence, ownership data passed as a table for use a trust mechanism permitting a OS to allow a API request to have access to a certain buffer size is recognized. 
Parker also discloses validation process in granting memory access in a system equipped with DMA (Fig. 2) in form of memory owneship table entries in relation with with encrypted keys in conjunction with determining owner of a block indexed with the ownership table (see Abstract; BDMU, validate 60- Fig. 3 ) where a requester is being given a page (Fig. 6) when ownership is verified, or else rejected (reject 224 – Fig. 8), the operation thereof adopted in trusted application and OS (Parker: pg.2) executing in secure address translation mapping (pg. 14, top pg. 22) using effect of trusted owner; hence DMA equipped system establishing trust from validating entries of a ownershiptable with a block to permit a process with a memory page is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the TEE-programmed DMAT or MOT configuration in ‘134 trusted execution environmente so that for permitting a direct memory transaction or granting a memory page to one or more of requesting I/O, entries in the DMAT can be checked or entries the MOT can be verified, for verifying existence of a allowed memory range or a selectable DMA provision as in Pope; or for granting page access to a  process in accordance with the validation in Parker matching entries of a ownership table with block of physical address in relevance with encrypted keys, as trusted mechanism to grant a memory to I/O operations or devices that include transaction with a DMA as set forth in ‘134 or Parker; because consolidating ownership table entries with proper keys and constant updates to the “ownership” entries would sustain the level of trustiness in permitting valid owner of memory pages to have access to system resources being managed under effect of TEE programming, which also automate instant allocation or access denial/reject to non-verified requestor for memory resources such as I/O transaction targettting pages of a DMA as set forth above, which enhance the usage level of confidence by the entities entrusting their process or applications with the provision by the TEE
	Hence, instant claim 19 would be deemed obvious over ‘134 claim 1 as result of the above.
	Further, instant claims 23, 27 also recite
	accessing, by an input/output (I/O) subsystem coupled to a processor, a memory ownership table (MOT) programmed by a trusted execution environment (TEE) to determine whether a host physical address (HPA) exists in the MOT, and allow, in response to the HPA existing in the MOT, processing of a transaction, wherein the transaction includes a direct memory access transaction.
	which constitute a subject matter near identical to that of instant claim 19.
	Hence, instant claims 23, 27 are deemed obvious variants to the subject matter of ‘134 claim 1, for the reasons set forth above.
	Dependent claims 20-22, 24-26, 28-30 for being dependent on a rejected base claim are also deemed unpatentable as set forth with the ODP from above.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are moot in light of the new grounds of rejection which have been necessitated by the Amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

July 16, 2022